NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1383
                                       ___________

                                DONALD D. PARKELL,
                                             Appellant

                                             v.

CHRISTOPHER SENATO, Food Services Administrator, in his individual and official
capacities; MATTHEW DUTTON, Inmate Grievance Coordinator, in his individual and
   official capacities; FRANK PENNELL, Chaplain 2, in his individual and official
                                    capacities
                      ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                         (D.C. Civil Action No. 1-14-cv-00446)
                      District Judge: Honorable Sue L. Robinson
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 4, 2016

               Before: FISHER, SHWARTZ and COWEN, Circuit Judges

                              (Opinion filed: May 5, 2016)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Donald D. Parkell appeals from an order of the United States District Court for the

District of Delaware denying his motion for a preliminary injunction. For the following

reasons, we will affirm.

       Parkell, a Delaware prisoner currently incarcerated at the James T. Vaughn

Correctional Center, requested that he be provided with a kosher diet.1 The prison’s food

service director advised him that “[i]n order to receive the kosher meals you need to have

a rabbi verify to us that you are an Orthodox Jew.”2 After Parkell’s prison grievance was

rejected, he filed a complaint in the District Court, alleging violations of his First

Amendment rights and his rights under the Religious Land Use and Institutionalized

Persons Act (RLUIPA).3 Thereafter, he filed motions for a preliminary injunction,


1
 Parkell stated that although he identifies as Jewish, his beliefs are “not in agreement
with modern-day Jewish ideologies.” In particular, Parkell explained that he believes in a
“feminine deity, magical rites and practices, and openmindedness.”
2
  The Appellees clarified in their Answering Brief that the “DOC makes no distinction
between inmates who are Orthodox and non-Orthodox Jews.” Nevertheless, as discussed
below, the Appellees maintain that Parkell must have a rabbi “validate[]” his conversion
to Judaism.
3
 In evaluating the reasonableness of a prison regulation under the First Amendment,
courts consider four factors: (1) whether a rational connection exists between the prison
policy regulation and a legitimate governmental interest advanced as its justification; (2)
whether alternative means of exercising the right are available notwithstanding the policy
or regulation; (3) what effect accommodating the exercise of the right would have on
guards, other prisoners, and prison resources generally; and (4) whether ready, easy-to-
implement alternatives exist that would accommodate the prisoner’s rights. Turner v.
Safley 482 U.S. 78, 89-91 (1987). RLUIPA prohibits the government from imposing a
substantial burden on a prisoner’s sincerely held religious beliefs. Washington v. Klem,
497 F.3d 272, 277 (3d Cir. 2007).

                                               2
asking the District Court to order prison officials to provide him with kosher meals. The

Defendants opposed those motions, arguing, inter alia, that Parkell had failed “to comply

with the change of faith process” by having a “rabbi verify [his] conversion to Judaism.”

The District Court denied the preliminary injunction requests, stating that “[t]here is no

indication that [Parkell] is prohibited from practicing his faith[,]” that “the record reflects

that he has not converted to Judaism, a requirement to receive a kosher diet[,]” and that

“providing kosher meals for all non-Jewish inmates could have a negative effect on the

administration of the prison.” Parkell appealed.4

       Pursuant to 28 U.S.C. § 1292(a)(1), this Court has appellate jurisdiction over an

appeal from an interlocutory order of the District Court denying a motion for an

injunction.5 We “review the denial of a preliminary injunction for an abuse of discretion,

an error of law, or a clear mistake in the consideration of proof.” Kos Pharm., Inc. v.

Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004) (internal quotations omitted). To obtain a

preliminary injunction, the moving party must establish: “(1) a likelihood of success on

the merits; (2) that [he] will suffer irreparable harm if the injunction is denied; (3) that


4
 Thereafter, the parties filed cross-motions for summary judgment, which remain
pending in the District Court.
5
  Section 1292(a)(1) is construed narrowly to permit immediate appeal of an order
denying an injunction only when, inter alia, it denies the ultimate relief sought and the
denial is based on the merits of the substantive issues in the case. See Hershey Foods
Corp. v. Hershey Creamery Co., 945 F.2d 1272, 1276-77 & n.7 (3d Cir. 1991). Because
Parkell’s complaint and his motion for an injunction both seek to require the Defendants
to provide him with kosher meals, jurisdiction exists over the order denying on the merits
the request for an injunction.
                                              3
granting preliminary relief will not result in even greater harm to the nonmoving party;

and (4) that the public interest favors such relief.” Id. “A party seeking a mandatory

preliminary injunction that will alter the status quo bears a particularly heavy burden in

demonstrating its necessity.” Acierno v. New Castle County, 40 F.3d 645, 653 (3d Cir.

1994). We have stated that “[p]reliminary injunctive relief is an extraordinary remedy

and should be granted only in limited circumstances.” Kos Pharm., Inc., 369 F.3d at 708.

       Based on our review of the sparse record here, we cannot conclude that the

District Court abused its discretion in denying the requests for a preliminary injunction.

The Appellees argue that Parkell’s failure to comply with the “Change of Faith” process,

which “includes the mandate to have the conversion validated by an outside rabbi[,]” is

“fatal to his appeal.” We decline to definitively rule on the validation requirement,6 but

conclude that, on the record as it existed at the time that the injunction motions were

denied, Parkell failed to meet the heavy burden of establishing his right to injunctive

relief. See Resnick v. Adams, 348 F.3d 763, 768-71 (9th Cir. 2003) (holding, under the

Turner four-factor test, that policy requiring inmates to submit a standardized application

to obtain kosher meals did not violate inmate’s constitutional rights). But see Koger v.

Bryan, 523 F.3d 789, 799 (7th Cir. 2008) (stating, in dicta, that “a clergy verification

requirement forms an attenuated facet of any religious accommodation regime because




6
  We note that the Appellees have not cited, nor have we located, any authority for such a
requirement.
                                             4
clergy opinion has generally been deemed insufficient to override a prisoner’s sincerely

held religious belief.”).

       The District Court and the parties are reminded, however, that “a court’s findings

and conclusions at the preliminary injunction stage are by nature preliminary . . ., and

therefore are not binding at summary judgment.” Bordelon v. Chi. Sch. Reform Bd. of

Trs., 233 F.3d 524, 5328 n.4 (7th Cir. 2000); see also Clark v. K-Mart Corp., 979 F.2d
965, 969 (3d Cir. 1992) (stating that “because of the limited nature of the proceedings

resulting in the preliminary injunction, any findings of fact and conclusions of law made

at the preliminary stage are of no binding effect whatsoever.” (citing Univ. of Tex. v.

Camenisch, 451 U.S. 390, 395-96 (1981))). In this connection, we note that the summary

judgment record contains material that was not considered by the District Court when

evaluating the motions for a preliminary injunction. See In re Application of Adan, 437
F.3d 381, 388 n.3 (3d Cir. 2006) (“we will not consider new evidence on appeal absent

extraordinary circumstances.”); see also LeBeau v. Spirito, 703 F.2d 639, 643 (1st Cir.

1983) (stating that “‘findings’ and ‘holdings’ as to the merits of the case [in reviewing the

denial of a preliminary injunction motion] are not final but should be understood to be

merely statements of probable outcomes based on the record as it existed before the

district court.”). Furthermore, the District Court adjudicated the preliminary injunction

motions without the benefit of the Supreme Court’s decision in Holt v. Hobbs, 135 S. Ct.
853, 860 (2015) (reaffirming that RLUIPA was passed to provide “greater protection” for

religious liberty than is provided by the First Amendment).
                                             5
        For the foregoing reasons, we will affirm the District Court’s order denying

Parkell’s motions for a preliminary injunction.7




7
  Nothing herein precludes the Appellant from renewing his motion for a preliminary injunction before
the District Court based upon law or evidence not available to the District Court at the time of the motion
was made.
                                                     6